IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39302

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 517
                                                  )
       Plaintiff-Respondent,                      )     Filed: June 19, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JAY MORRIS BURNET,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified consecutive sentence of ten years years, with
       a minimum period of confinement of zero years, for felony driving a vehicle
       while under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jay Morris Burnet pled guilty to felony driving a vehicle while under the influence.
Idaho Code §§ 18-8004, 18-8005. The district court sentenced Burnet to a unified term of ten
years, with a minimum period of confinement of zero years to run consecutively to the sentences
in other cases. Burnet appeals asserting that the district court abused its discretion by imposing a
consecutive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Burnet’s judgment of conviction and consecutive sentence are affirmed.




                                                   2